Citation Nr: 0534394	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left orbital floor fracture with macular 
degenerative changes and an enophthalmos left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

Although the veteran did not specifically include the issue 
of entitlement to service connection for a major depressive 
disorder in his March 2003 notice of disagreement, the Board 
finds his subsequent statements indicate a desire to pursue 
this issue as part of his PTSD claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"a claim based on the diagnosis of a new mental disorder . . 
. states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement" 
(emphasis added).  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  Therefore, the Board finds the issue on 
appeal as to this matter is more appropriately addressed as 
listed on the title page of this decision.  

The Board also notes that the March 2003 rating decision 
denied reopening the veteran's service connection claim for a 
major depressive disorder and that this claim had been 
previously denied in June 2000 as not well grounded.  It is 
significant to note, however, that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Among other things, the 
VCAA eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  The law also provided that under 
certain circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be re-adjudicated as if the 
denial had not been made.  Therefore, the Board finds that 
new and material evidence was not required to reopen the 
claim.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and 
entitlement to an increased rating for the residuals of a 
left orbital floor fracture with macular degenerative changes 
and an enophthalmos left eye are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issue addressed in this 
appeal.

2.  Hepatitis C virus was not present in service and is not 
the result of any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
In this case, the veteran was notified of the VCAA duties to 
assist by correspondence dated in October 2002.  The 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue 
addressed in this decision have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  

VA regulations provide that a medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R 3.159(c)(4).  In this case, 
the Board finds the evidence of record does not establish 
that the veteran suffered an event, injury, or disease in 
service associated with his present Hepatitis C.  Although he 
asserts he acquired this virus during service either as a 
result of a blood transfusion, an inoculation by air gun, by 
sharing razors, by sharing drinks, or due to his intravenous 
drug use, there is no evidence other than his own statements 
that any of these activities actually occurred during 
service.  The Board finds his unsupported allegations as to 
such events provided many years after service are of no 
probative value.  The available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds Hepatitis 
C was not present in service and was not incurred as a result 
of any incident of service.  The veteran's enlistment 
physical examination noted that he had been treated for a 
sexually transmitted disease in 1972, prior to his 
enlistment.  Service medical records are negative for 
complaints, treatment, or diagnosis of Hepatitis C.  There is 
also no evidence he received a blood transfusion during 
service including as a result of trauma he sustained to the 
left eye in December 1977.  According to available medical 
records, at the time of treatment of the eye injury, there 
was primary closure of the lid laceration under local 
anesthesia.  The veteran was discharged to duty 3 days later.  

The available evidence includes private medical records dated 
in June 1994 noting elevated liver enzyme findings and noting 
that there was no prior history of hepatitis.  Hepatitis C 
virus was demonstrated by laboratory testing in February 
2002.  Although the post-service medical evidence of record 
includes diagnoses of Hepatitis C, the Board finds there is 
no probative evidence of the veteran having acquired this 
virus as a result of any established event during service.  

While the veteran believes his Hepatitis C was incurred as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for Hepatitis C is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in September 2002 and January 2003.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In this case, the veteran contends he has PTSD and/or 
depression incurred as a result of an assault during service.  
At his personal hearing on September 16, 2005, he testified 
that he underwent a psychiatric examination on September 9, 
2005, at the Bonham, Texas, VA medical facility.  The report 
of that examination is not of record.  The Board notes that 
service connection has been established for the residuals of 
a left orbital floor fracture with macular degenerative 
changes and an enophthalmos left eye, but that the RO has 
specifically denied entitlement to a higher rating for 
blindness due to intercurrent injuries the veteran sustained 
in an automobile accident in May 1994.  Although the record 
includes VA eye examinations, there is no specific opinion 
addressing which of the veteran's present symptoms are the 
result of his service injuries and which are distinguishable 
as having been incurred solely as a result of intercurrent 
trauma.  Therefore, the Board finds additional development is 
required prior to appellate review.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be requested to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
from whom any treatment was received 
pertinent to his psychiatric or eye 
disorder claims.  Of particular interest 
are records from the Bonham, Texas, VA 
medical facility, including any September 
2005 examination reports.  After the 
veteran has signed any appropriate 
releases, records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that he be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should be scheduled for a 
VA ophthalmology examination, by an 
appropriate medical physician, for an 
opinion as to the extent and nature of 
his service-connected residuals of a left 
orbital floor fracture with macular 
degenerative changes and an enophthalmos 
left eye.  The physician should identify 
the degree to which, if any, the 
veteran's present symptoms are the result 
of his service injuries and which are 
distinguishable as having been incurred 
solely as a result of intercurrent 
trauma.  The claims folder must be 
available to, and reviewed by, the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


